KELLER, Justice,
concurring in part and dissenting in part.
Although I concur with the part of the majority’s opinion and order that suspends Respondent from practicing law in the Commonwealth of Kentucky for a period of ninety (90) days, I disagree with the part that orders Respondent to satisfy the outstanding civil judgment against him and to reimburse court costs incurred by the plaintiff. Accordingly, pursuant to SCR 3.370(9), I would review the decision of the Board of Governors and impose only the ninety (90) day suspension.
Kentucky provides mechanisms for prevailing parties to satisfy their judgments in both the Kentucky Revised Statutes1 and *185the Kentucky Rules of Civil Procedure,2 and CR 54.04 allows parties to obtain court costs as an element of damages.3 In my opinion, Gerton should utilize these provisions to collect his judgment against Respondent.
Perhaps the time has come for — and I would support — amendment of our rules to require practicing attorneys to maintain professional liability insurance so that all parties aggrieved by the actions of members of the bar — just like those injured in automobile accidents4 — can recover at least a portion of their damages.
Through its adoption of SCR 3.820, this Court has created a Clients’ Security Fund to reimburse persons aggrieved when attorneys commit wrongdoing “in the nature of theft or embezzlement of money or the wrongful taking or conversion of money, property or other things of value”5 and our rules require attorneys to make restitution to the Fund if their actions result in Fund reimbursement.6 While I believe such procedures are just and proper in cases where attorneys have stolen from or actively defrauded their clients, and I recognize that this Court may place conditions upon an attorney it suspends from the practice of law,7 I do not believe this Court should use its disciplinary authority to order attorneys to satisfy civil judgments when clients have suffered economic loss as a result of an attorney’s negligence. The existing provisions for collecting judgments are adequate and grafting such requirements onto our disciplinary sanctions unnecessarily expands the role of this Court.
COOPER and GRAVES, JJ., join this opinion, concurring in part and dissenting in part.

. See KRS Ch. 425-427.


. See CR 69.


. See CR 54.04.


. See KRS 304.39-010 et seq. (Kentucky's Motor Vehicle Reparations Act).


. SCR 3.820(3)(10)(c).


. SCR 3.820(3)(c) ("A lawyer whose dishonest conduct has resulted in reimbursement to a claimant shall make restitution to the Fund including interest and the expense incurred by the Fund in processing the claim. A lawyer’s failure to make satisfactory arrangements for restitution shall be a cause for suspension, disbarment, or denial of an application for reinstatement.”).


.SCR 3.380 ("Upon finding of a violation of these rules, discipline may be administered byway of ... suspension from practice for a definite time with or without conditions as the Court may impose.... ”).